DETAILED ACTION
	This application has been examined. Claims 2-31 are pending. Claim 1 is cancelled.
 
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application claims benefits of priority from US Provisional Application 61/779096 filed March 13, 2013. 
	The effective date of the claims described in this application is March 13, 2013. 
Terminal Disclaimer
The terminal disclaimer filed on 2/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10574622, 10154001, 9942189, 9461958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/12/2020, 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Mr. D. Weiss, RegNo. 41371 on 2/26/2020.
The application has been amended as follows: 

IN THE CLAIMS:
Please amend the claims as follows:
  (Currently amended)  A content management and distribution system, comprising:
a computer system comprising one or more computing devices; 
a network interface; and
a computer storage system comprising a non-transitory storage device, said computer storage system having stored thereon executable program instructions that direct the computer system to at least:	
enable a first entity to access a group identification user interface enabling members of a communications group to be defined and enabling an associated group identifier to be defined;
receive, using the network interface, from a user device associated with the first entity, via the group identification user interface, identification of 
provide for display on the first entity user device a user interface comprising a field that enables the first entity to specify a content request and an interface that enables the first entity to identify one or more social media platforms to which the requested content is to be shared;
provide for display on the first entity user device a user interface that enables the first entity to select the first communications group;
receive a selection of the first communications group by the first entity via the group selection user interface;
enable the first entity to initiate transmission of the content request, including a specified camera orientation, to content sharing applications hosted on camera-equipped devices of members of the selected first communications group, wherein the content request is configured to cause content sharing applications hosted on camera-equipped devices of members of the selected first communications group to generate an instruction to orient the camera-equipped devices to the specified camera orientation;
enable the first entity to create at least a first folder on a remote storage device, the first folder configured to store at least visual media provided in response to the content request;
enable the first entity to access visual media provided in response to the content request and stored in the first folder;

enable the first entity to selectively publish, on one or more social media platforms, one or more items of visual media provided in response to the content request;
provide a user interface for display to the first entity that enables the first entity to configure a cloud storage setting; and
determine, using metadata associated with an item of visual media, whether the visual media was captured at a location specified in the content request.
(Previously pending)  The content management and distribution system as defined in Claim 2, wherein the program instructions further direct the computer system to:
use a voice biometrics analysis engine to determine if a voice associated with an item of uploaded visual media belongs to a corresponding member of the first communications group to whom the content request was transmitted to, wherein the voice biometrics analysis engine uses one or more of: a Hidden Markov model, a neural network, a Gaussian mixture model, or frequency estimation, and in response to a determination by the voice biometrics analysis engine that the voice does not belongs to the corresponding member of the first 
(Previously pending)  The content management and distribution system as defined in Claim 2, wherein the program instructions further direct the computer system to:
use a face recognition system to compare facial features of a first face in a given item of uploaded visual media to reference facial features of a member of the first communications group to whom an content request was transmitted to, to determine if the first face belongs to the member of the first communications group to whom the content request was transmitted to, wherein the face recognition system uses one or more of: PCA (Principal Component Analysis), Independent Component Analysis (ICA), EBGM (Elastic Bunch Graph Matching), LDA (Linear Discriminate Analysis), Trace transform, 3-D morphable face model, HMM (Hidden Markov model), or MSL (Multilinear Subspace Learning), and in response to a determination by the face recognition system that the first face does not belong to the member of the first communications group to whom the content request was transmitted to, perform a verification failure action. 
(Previously pending)  The content management and distribution system as defined in Claim 2, wherein the program instructions further direct the computer system to overlay a mark on a first item of visual media uploaded by a respective member of the first communications group so that the mark is displayed as an overlay on the first item of visual media.
(Previously pending)  The content management and distribution system as defined in Claim 2, wherein the one or more social media platforms comprise a microblog platform and a social network platform.
(Cancelled)  
(Previously pending)  The content management and distribution system as defined in Claim 2, wherein the program instructions further direct the computer system to cause a preview of the content request to be displayed to the first entity.
	(Cancelled)  
  (Previously pending)  The content management and distribution system as defined in Claim 2, wherein an item of visual media comprises video content and/or still image content.
  (Previously pending)  The content management and distribution system as defined in Claim 2, wherein the program instructions further direct the computer system to provide content submission activity for at least a first member of the first communications group to at least one remote device configured to display the provide content submission activity.
  (Previously pending)  The content management and distribution system as defined in Claim 2, wherein a content request transmitted to a first member of the first communications group is accessible to the first member via an inbox provided via the content sharing application hosted on a device of the first member, the inbox configured to visually list content requests transmitted to the first member, including at least a portion of respective request text and an identifier associated with an entity that submitted the content request.	
  (Currently amended)  A computer-implemented method, the method comprising:
enabling, using a first computer system, a first entity to access a user interface enabling members of a group to be defined and enabling an associated group identifier to be defined;
receiving from the first entity, via the user interface, identification of members to be included in a first group, and an associated first group identifier;
enabling a user interface configured to receive a content request to be displayed to the first entity via a first entity display, wherein user interface configured to receive a content request  enables the first entity to specify a content request and an identification of one or more social media platforms to which the requested content is to be shared;
enabling a user interface configured to receive a group selection to be displayed via the first entity display, the user interface configured to receive a group selection enabling the first entity to select the first group;
receiving a selection of the first group by the first entity via the user interface configured to receive a group selection;
enabling the first entity to initiate transmission of the content request, including a specified camera orientation, to content sharing applications hosted on devices of members of the selected first group, wherein the content request is configured to cause content sharing applications hosted on camera-equipped devices of members of the selected first group to provide an instruction to orient the camera-equipped devices to the specified camera orientation;

enabling the first entity to access visual media provided in response to the content request and stored in the first folder, and to cause the visual media to be displayed via the first entity display;
enabling the first entity to conduct a chat interaction with one or more members of the first group via the content sharing applications respectively hosted on the devices of the members of the first group; 
enabling the first entity to selectively publish on one or more social media platforms one or more items of visual media provided in response to the content request;
providing a user interface for display to the first entity that enables the first entity to configure a cloud storage setting; and
determining, using metadata associated with an item of visual media, whether the visual media was captured at a location specified in the content request.
  (Previously pending)  The computer-implemented method as defined in Claim 13, the method further comprising:
using a voice biometrics analysis engine to determine if a voice associated with an item of uploaded visual media belongs to a corresponding member of the first group to whom the content request was transmitted to, wherein the voice biometrics analysis engine uses one or more of: a Hidden Markov model, a 
(Previously pending)  The computer-implemented method as defined in Claim 13, the method further comprising:
using a face recognition system to compare facial features of a first face in a given item of uploaded visual media to reference facial features of a member of the first group to whom an content request was transmitted to, to determine if the first face belongs to the member of the first group to whom the content request was transmitted to, wherein the face recognition system uses one or more of: PCA (Principal Component Analysis), Independent Component Analysis (ICA), EBGM (Elastic Bunch Graph Matching), LDA (Linear Discriminate Analysis), Trace transform, 3-D morphable face model, HMM (Hidden Markov model), or MSL (Multilinear Subspace Learning), and in response to a determination by the face recognition system that the first face does not belong to the member of the first group to whom the content request was transmitted to, performing a verification failure action. 
(Previously pending)  The computer-implemented method as defined in Claim 13, the method further comprising: overlaying a mark on a first item of visual media uploaded by a respective member of the first group so that the mark is displayed as an overlay on the first item of visual media. 
(Previously pending)  The computer-implemented method as defined in Claim 13, wherein the one or more social media platforms comprise a microblog platform and a social network platform.
(Cancelled)  
(Previously pending)  The computer-implemented method as defined in Claim 13, the method further comprising: causing a preview of the content request to be displayed to the first entity.
	(Previously pending)  The computer-implemented method as defined in Claim 13, the method further comprising:
identifying content requests initiated by the first entity;
generating a listing of content requests initiated by the first entity, the listing comprising an indication as to respective subject matters of the content requests, respective dates and times corresponding to when the respective requests were issued, and indications as to whether respective requests are open; and
enabling the listing of content requests to be presented on a device of the first entity.
(Previously pending)  The computer-implemented method as defined in Claim 13, wherein an item of visual media comprises video content or still image content.
(Previously pending)  The computer-implemented method as defined in Claim 13, the method further comprising: generating a dashboard including content submission activity for at least a first member of the first group, and provide the dashboard for display on at least one remote device.
(Previously pending)  The computer-implemented method as defined in Claim 13, wherein content requests transmitted to a first member of the first group is accessible to the first member via an inbox provided via the content sharing application hosted on a device of the first member, the inbox configured to visually list content requests transmitted to the first member, including at least a portion of respective request text and an identifier associated with an entity that submitted the content request.	
(Currently amended)  Non-transitory storage media having stored thereon executable program instructions configured to direct a computer system to perform operations comprising:	
enable a first entity to access a user interface enabling members of a group to be defined and enabling an associated group identifier to be defined;
receive from a user device associated with the first entity, via the user interface, identification of members to be included in a first group, and an associated first group identifier;
receive from the first entity user device a content request, the content request identifying one or more social media platforms to which the requested content is to be shared;
enable the first entity to select the first group via a user interface configured to receive a group selection;
receive a selection of the first group by the first entity via the user interface configured to receive a group selection;

enable the first entity to access visual media provided in response to the content request and stored in a first folder;
enable the first entity to conduct a chat interaction with one or more members of the first group via the content sharing applications respectively hosted on the devices of the members of the first group; 
enable the first entity to selectively publish one or more items of visual media provided in response to the content request with a plurality of social media platforms;
provide a user interface for display to the first entity that enables the first entity to configure a cloud storage setting; and
determine, using metadata associated with an item of visual media, whether the visual media was captured at a location specified in the content request.
(Previously pending)  The non-transitory storage media as defined in Claim 24, wherein the executable program instructions are configured to direct the computer system to perform operations comprising:
identify content requests initiated by the first entity;

enable the listing of content requests to be presented on a device of the first entity.
(Previously pending)  The non-transitory storage media as defined in Claim 24, wherein the one or more social media platforms comprise a microblog platform and a social network platform.
(Cancelled)  
(Previously pending)  The non-transitory storage media as defined in Claim 24, wherein the executable program instructions are configured to direct the computer system to cause a preview of the content request to be displayed to the first entity.
(Previously pending)  The non-transitory storage media as defined in Claim 24, wherein the executable program instructions are configured to direct the computer system to perform operations comprising:
identify content requests initiated by the first entity;
generate a listing of content requests initiated by the first entity, the listing comprising an indication as to respective subject matters of the content requests, respective dates and times corresponding to when the respective requests were issued, indications as to whether respective requests are open, and indications as to respective subject matters of the content requests; and

  (Previously pending)  The non-transitory storage media as defined in Claim 24, wherein the executable program instructions are configured to direct the computer system to provide content submission activity to at least one remote device.
  (Previously pending)  The non-transitory storage media as defined in Claim 24, wherein content requests transmitted to a first member of the first group is accessible to the first member via an inbox provided via the content sharing application hosted on a device of the first member, the inbox configured to visually list content requests transmitted to the first member, including at least a portion of respective request text and an identifier associated with an entity that submitted the content request. 


 
Allowable Subject Matter

Claims 2-6,8,10-17,19-26,28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for ---   a content management and distribution system, comprising:
a computer system comprising one or more computing devices; a network interface; and a computer storage system comprising a non-transitory storage device, said computer storage system having stored thereon executable program instructions that direct the computer system to at least:	
enable a first entity to access a group identification user interface enabling members of a communications group to be defined and enabling an associated group identifier to be defined;
receive, using the network interface, from a user device associated with the first entity, via the group identification user interface, identification of members to be included in a first communications group, and an associated first communications group identifier;
provide for display on the first entity user device a user interface comprising a field that enables the first entity to specify a content request and an interface that enables the first entity to identify one or more social media platforms to which the requested content is to be shared;
provide for display on the first entity user device a user interface that enables the first entity to select the first communications group;
receive a selection of the first communications group by the first entity via the group selection user interface;
enable the first entity to initiate transmission of the content request, including a specified camera orientation, to content sharing applications hosted on camera-equipped devices of members of the selected first communications group, wherein the content request is configured to cause content sharing applications hosted on camera-equipped devices of members of the selected first communications group to generate an instruction to orient the camera-equipped devices to the specified camera orientation;
enable the first entity to create at least a first folder on a remote storage device, the first folder configured to store at least visual media provided in response to the content request;
enable the first entity to access visual media provided in response to the content request and stored in the first folder;
enable the first entity to conduct a chat interaction with one or more members of the first communications group via the content sharing applications respectively hosted on the camera-equipped devices of the members of the first communications group; 
enable the first entity to selectively publish, on one or more social media platforms, one or more items of visual media provided in response to the content request;
provide a user interface for display to the first entity that enables the first entity to configure a cloud storage setting; and
determine, using metadata associated with an item of visual media, whether the visual media was captured at a location specified in the content request
---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


enabling, using a first computer system, a first entity to access a user interface enabling members of a group to be defined and enabling an associated group identifier to be defined; receiving from the first entity, via the user interface, identification of members to be included in a first group, and an associated first group identifier; enabling a user interface configured to receive a content request to be displayed to the first entity via a first entity display, wherein user interface configured to receive a content request  enables the first entity to specify a content request and an identification of one or more social media platforms to which the requested content is to be shared; enabling a user interface configured to receive a group selection to be displayed via the first entity display, the user interface configured to receive a group selection enabling the first entity to select the first group; receiving a selection of the first group by the first entity via the user interface configured to receive a group selection; enabling the first entity to initiate transmission of the content request, including a specified camera orientation, to content sharing applications hosted on devices of members of the selected first group, wherein the content request is configured to cause content sharing applications hosted on camera-equipped devices of members of the selected first group to provide an instruction to orient the camera-equipped devices to the specified camera orientation; enabling the first entity to create at least a first folder on a remote storage device, the first folder configured to store at least visual media provided in response to the content request; enabling the first entity to access visual media provided in response to the content request and stored in the first folder, and to cause the visual media to be displayed via the first entity display; enabling the first entity to conduct a chat interaction with one or more members of the first group via the content sharing applications respectively hosted on the devices of the members of the first group; and enabling the first entity to selectively publish on one or more social media platforms one or more items of visual media provided in response to the content request; providing a user interface for display to the first entity that enables the first entity to configure a cloud storage setting; and determining, using metadata associated with an item of visual media, whether the visual media was captured at a location specified in the content request.


Mandzic USPGPUB 20140372910 Figure 6, Paragraph 47 disclosed wherein contributors may choose to keep all or part of their contributions private from certain individuals.  Mandzic Paragraph 11 disclosed wherein media can be collected for a particular event, such as a birthday, holiday, thank-you gift, anniversary, baby shower, wedding, engagement, group trip, memorial or any other life event.   Mandzic Paragraph 13 disclosed wherein the final product can be a gift to an individual, a group of individuals, a company, or other entity.  However Mandzic does not disclose enabling the first entity to conduct a chat interaction with one or more members of the first communications group via the content sharing applications respectively hosted on the camera-equipped devices of the members of the first communications group. However  wherein the content sharing applications hosted on camera-equipped devices of members of the selected first communications group are configured to detect an orientation of the camera-equipped devices and selectively generate an instruction to rotate the camera-equipped devices to the specified camera orientation.
Kraft USPGPUB 20150161565 Paragraph 52 disclosed a secure internet website operated by a website operator ("first entity") and relates to methods, processes, and systems operated by the first entity so that a business video press release may be created by a single individual user ("second entity") of the webpage of the secure Internet website. Kraft enables public companies, private companies, organizations to be able to safely and accurately create and issue ("publish") a time-sensitive and a factually-accurate business VPR (video press release) .  However Kraft does not disclose enabling the first entity to conduct a chat interaction with one or more members of the first communications group via the content sharing applications respectively hosted on the camera-equipped devices of the members of the first communications group. However Kraft does not disclose wherein the content sharing applications hosted on camera-equipped devices of members of the selected first communications group are configured to detect an orientation of the camera-equipped devices and selectively generate an instruction to rotate the camera-equipped devices to the specified camera orientation.
 Chung Paragraph 44 disclosed a system that allows users to request media for an event from specific users and creates a community where users can share calls for media and media replies for events privately or publicly. Chung Paragraph 101 enabling the first entity to conduct a chat interaction with one or more members of the first communications group via the content sharing applications respectively hosted on the camera-equipped devices of the members of the first communications group. However Chung does not disclose wherein the content sharing applications hosted on camera-equipped devices of members of the selected first communications group are configured to detect an orientation of the camera-equipped devices and selectively generate an instruction to rotate the camera-equipped devices to the specified camera orientation.
Huston Paragraph 47, Paragraph 90,Paragraph 92 disclosed wherein the participant 41 creates an "event" for a social media which is published to a selected social network. The individuals having access to the event can be selected ad hoc or established prior to the event. The social group having access would typically include other participants, as well as spectators 48. As shown in FIG. 6, the network allows sharing of event information among the selected social group, and includes not only the position of one or more participants at the event venue, but also participant sensor information and play information, and communications among the participants 41 and spectators 48.  A golfer 41 would "capture" his round using the camera function and enabling the first entity to conduct a chat interaction with one or more members of the first communications group via the content sharing applications respectively hosted on the camera-equipped devices of the members of the first communications group. However Huston does not disclose wherein the content sharing applications hosted on camera-equipped devices of members of the selected first communications group are configured to detect an orientation of the camera-equipped devices and selectively generate an instruction to rotate the camera-equipped devices to the specified camera orientation.
enabling the first entity to conduct a chat interaction with one or more members of the first communications group via the content sharing applications respectively hosted on the camera-equipped devices of the members of the first communications group. However Athsani does not disclose wherein the content sharing applications hosted on camera-equipped devices of members of the selected first communications group are configured to detect an orientation of the camera-equipped devices and selectively generate an instruction to rotate the camera-equipped devices to the specified camera orientation.

   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREG C BENGZON/           Primary Examiner, Art Unit 2444